 


110 HRES 1363 EH: Providing for consideration of the Senate amendment to the House amendments to the Senate amendment to the bill (H.R. 3221) to provide needed housing reform and for other purposes.
U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1363 
In the House of Representatives, U. S.,

July 23, 2008
 
RESOLUTION 
Providing for consideration of the Senate amendment to the House amendments to the Senate amendment to the bill (H.R. 3221) to provide needed housing reform and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3221) to provide needed housing reform and for other purposes, with the Senate amendment to the House amendments to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chairman of the Committee on Financial Services or his designee that the House concur in the Senate amendment to the House amendment numbered 1 with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for two hours, with 80 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Financial Services and 40 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.Upon adoption of the motion specified in the first section of this resolution, the House shall be considered to have receded from any remaining amendments or disagreements. 
3.During consideration of the motion to concur pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the motion to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
